       Case 2:20-cv-01060-JCH-GJF Document 20 Filed 05/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALBERT BUSTILLOS,

               Plaintiff,

vs.                                                                   20-CV-01060-JCH/GJF

THE CITY OF ARTESIA and
OFFICER DAVID BAILEY,

               Defendants.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that Plaintiff’s Answers to Defendant City of Artesia’s First Set of

Interrogatories to Plaintiff, Plaintiff’s Responses to Defendant City of Artesia’s First Set of

Requests for Production of Documents and Things to Plaintiff, and a copy of this Certificate of

Service were sent on May 5, 2021 via electronic mail only to:

ATWOD, MALONE, TURNER & SABIN, P.A.
Bryan Evans
K. Renee Gantert
bevans@atwoodmalone.com
rgantert@atwoodmalone.com

                                                      Respectfully Submitted,

                                                      KENNEDY LAW, PC

                                                      /s/ Joseph P. Kennedy
                                                      Joseph P. Kennedy
                                                      Attorneys for Plaintiff
                                                      1000 2nd Street NW
                                                      Albuquerque, NM 87102
                                                      (505) 244-1400 / F: 505-244-1406
                                                      jpk@civilrightslaw.com
       Case 2:20-cv-01060-JCH-GJF Document 20 Filed 05/05/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served upon all

parties of record on the day of its filing via the CM/ECF electronic filing system.

/s/ Joseph P. Kennedy
Joseph P. Kennedy




                                                 2
